Bell, Chief Judge.
Defendant was convicted of armed robbery. Held:
1. The trial court correctly overruled defendant’s motion to suppress the in-court identification testimony of witnesses to the robbery. The motion was predicated on the grounds that the testimony was tainted by a pre-trial photographic line-up which contained a picture of defendant which had been unlawfully obtained. There was evidence showing that defendant consented to have his picture taken. The ensuing pre-trial photographic identification procedure was shown not to be impermissibly suggestive and could not possibly give rise to a likelihood of misidentification. Dodd v. State, 236 Ga. 572 (224 SE2d 408).
2. A police officer testified that just prior to obtaining the photograph of defendant referred to in Division 1, he had advised defendant that he was suspected of another armed robbery. The defendant then moved for a mistrial and it was denied. This testimony was admissible to explain the officer’s conduct in interviewing defendant and seeking his consent to being photographed. Code § 38-302.
3. The evidence authorized conviction.

Judgment affirmed.


Shulman and Birdsong, JJ., concur.